Order filed October 31, 2017.




                                        In The

                                 Court of Appeals
                                       For The

                             First District of Texas


                                NO. 01-17-00160-CR


                       THE STATE OF TEXAS, Appellant

                                          V.

                         CARL RANKIN FRAZIER, JR.,
                                 Appellee
                     On Appeal from the 10th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 15-CR-0228

                                      ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit 1, admitted
in the suppression hearing held on January 24, 2017.
      The exhibit clerk of the 10th District Court is directed to deliver to the
Clerk of this Court the original of State’s Exhibit 1, a CD, admitted in the
suppression hearing held on January 24, 2017, on or before November 14, 2017.
The Clerk of this Court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State’s Exhibit 1 to the clerk of
the 10th District Court.

                                             PER CURIAM




                                         2